EXHIBIT J
25 October 2018

Ms. Colleen Badessa
Sponsorship Oversight Specialist
CITIZENS BANK, N.A.
One Citizen Drive
Riverside, Rhode Island 02915
United States


POTENTIAL ACCOUNT DATA COMPROMISE EVENT RESPONSIBILITY
MC ALERTS CASE # ADC004569-17, NATIONAL STORES (FALLAS), ICA 5110

Dear Ms. Badessa:

Mastercard is currently investigating the above-referenced potential Account Data
Compromise (ADC) Event. Mastercard will not comment further about this matter until
the investigation is completed. However, as a courtesy to CITIZENS BANK, N.A.,
Mastercard has prepared a preliminary and conditional financial estimate of Operational
Reimbursement (OR) and Fraud Recovery (FR). The OR and FR is based on the number
of “at-risk” accounts published to date for this Event in Mastercard Alerts.

As the acquirer of record, Mastercard may determine that CITIZENS BANK, N.A. is
responsible for OR and/or FR. Any actual responsibility will be determined after the
investigation concludes.

The current estimated OR and FR is as follows:

                                                  Estimated Responsibility
            Operational Reimbursement                         $435,208.53
            Fraud Recovery                                           N/A
            Total                                             $435,208.53




Confidential                                                                     Page 1
Again, please note that these are preliminary, conditional estimates only. Further,
the estimate may be subject to a PCI-related Cap per Section 10.2.5.3 of the Mastercard
Security Rules and Procedures Manual. This letter does not address other potential fees,
assessments or the like that may relate to or arise in connection with the above referenced
potential ADC Event. Mastercard values its relationship with CITIZENS BANK, N.A.
and is committed to enforcing data security standards for the protection of cardholder
information throughout the transaction life cycle. We trust CITIZENS BANK, N.A.
supports our initiatives to ensure that all participants, including merchants, vendors, and
processors, effectively safeguard and secure payment account data.

Please respond to this communication if you believe this event qualifies for a deductible
due to Hybrid POS terminal processing thresholds identified in Section 10.2.5.4 and
10.2.5.5 of the Mastercard Security Rules and Procedures Manual.

If you have any questions or require further clarification, please contact the Account Data
Compromise mailbox at account_data_compromise@mastercard.com, or contact your
Mastercard Customer Fraud Management Representative.


Sincerely,



Marie Russo
Senior Vice President
Account Data Compromise




Confidential                                                                        Page 2
